Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 16, 2021.
This application is in condition for allowance except for the presence of claims 1-7 and 15-20 directed to an invention non-elected without traverse.  Accordingly, claims 1-7 and 15-20 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1-7. 	(Cancelled).
15-20. 	(Cancelled).
Allowable Subject Matter
Claims 8-14 are allowed. Claim 8 is independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Hudson et al. (US 4461136), Kinney (2002/004645 2), Brown et al. (US 2007/0214625) and Woellper et al. (US 2010/0293771). Suffice it to say, none of the cited prior art discloses a method of upholstering a truss for a bedding foundation, comprising: providing an apparatus comprising a base, two sides secured to the base, a truss table movable between raised and lowered positions; inserting a truss onto the truss table between clamps; moving a first vise mechanism towards a second vise mechanism to pinch the truss between jaws of the first and second vise mechanisms; the vise mechanisms rotate the truss with the truss fixture table in a lowered position; lowering the truss table so the truss is supported by only the vise mechanisms, creating a suspended truss; rotating the suspended truss by rotating the vise mechanisms to wrap the suspended truss in fabric; as claimed in independent claim 8, and as such does not anticipate the instant invention as disclosed in independent claim 8.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 8.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAYAN SALONE/Primary Examiner, Art Unit 3726